COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE MATTER OF THE ESTATE OF                  §               No. 08-16-00034-CV
 JOSE LIDIO ROMO,
                                                 §                 Appeal from the
                       Appellants.
                                                 §               Probate Court No. 1

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2009-P00624)

                                              §
                                            ORDER

       The Court has considered the Appellant’s motion to file the clerk’s record and reporter’s

record previously filed in cause number 08-13-00271-CV and concludes that the motion should

be GRANTED in part. Appellant’s request to file the Appellant’s brief previously filed in cause

number 08-13-00271-CV is DENIED. The clerk’s record filed on September 26, 2013, the

supplemental clerk’s record filed on December 17, 2013, and the reporter’s record filed on

October 31, 2013 in cause number 08-13-00271-CV will be filed in the above styled and

numbered cause.       The Clerk’s record does not contain a final judgment.          Consequently,

Appellant shall request and make financial arrangements to pay for a supplemental clerk’s record

containing the final judgment and any other documents necessary for this appeal.                The

supplemental clerk’s record is due to be filed in this Court no later than May 14, 2016.

Appellant’s brief shall be due thirty days from the date the supplemental clerk’s record is filed.

       IT IS SO ORDERED this 14th day of April, 2016.
                                              PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.